DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	 Claims 1-12 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,369,056. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-7 contain additional limitations of the increased contact area of said portion of said thermal pack within said recess providing an increase in said vibration from said vibration ring communicated to said bulging portion of said thermal pack, and is thus more specific, in effect making the invention of patented claims 1-7 a "species" of the "generic" invention of instant claims 1-12. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dippo et al. (US PGPUB 2017/0014300).

6.	With regard to claim 1, Dippo discloses a dry eye treatment apparatus (abstract; [0005]; Fig. 6A) comprising: a pliable thermal pack (individual heater elements, 13), said thermal pack (13) having media therein adapted to store heat or cold communicated thereto ([0035]); a vibration ring (reusable mask, 11) having a body (portion of 11 surrounding each heater element, 13), said body having a pair of openings (shown containing 13) communicating between a first side of said body (facing away from user) and a second side of said body (facing user; Fig. 6A); at least one vibration component (resonant frequency vibration generator, 12) engaged to said vibration ring (11), said vibration component (12) communicating vibration to said vibration ring (11) upon communication of electric power thereto ([0042]); said thermal pack (13) having an engaged position in contact with said first side of said body (Fig. 6A); and whereby with said thermal pack (13) in said engaged position, a positioning of said second side of said body in contact with the face of a user and a respective one of said openings surrounding each of the eyes of said user (Fig. 6A; [0039]), thereby positions each eyelid of said user in a respective contact with a thermal pack (13) which concurrently communicate said vibration from said vibration ring (11) and said heat or cold from said media in said thermal pack, to said eyelid ([0013-0016]; [0039]; [0043-0044]).
Dippo fails to explicitly disclose that the thermal pack in said engaged position has a bulging portion thereof projecting into both said pair of openings for making contact with each eyelid of the user.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the thermal pack disclosed by Dippo has a bulging portion projecting into the openings, since Dippo notes that the vibrating ring is designed to apply gentle pressure to the closed eye lids, and transfer the energy (heat and vibration) directly to the eye lid surface, in paragraph [0039] and if a portion of the thermal pack did not extend past the second side of the vibrating ring to contact the eye lid, then the transfer of heat to the eye lid surface would be hindered.  Further, in view of Dippo’s disclosure, one having ordinary skill in the art would be lead to determine optimal dimensions of the thermal pack that provides the most efficient heat transfer without the vibrating ring applying too much pressure to the closed eye lid. 

7.	With regard to claim 3, Dippo discloses a pair of said vibration components (12) engaged to said vibration ring (11); a first of said pair of vibration components (12 on left side of apparatus) located adjacent a first of said pair of openings (opening on the left side of apparatus; Fig. 6A); and a second of said vibration components (12 on right side of apparatus) located adjacent a second of said pair of openings (opening on the right side of apparatus; Fig. 6A; [0013-0016]; [0043-0044]).

8.	With regard to claim 10, Dippo discloses a method of employment of the dry eye treatment apparatus of claim 1 (abstract; see rejection above) comprising: placing said second side of said vibration ring (11) upon a face of a user ([0039]) with a respective one of said pair of openings (containing, 13) surrounding (periorbital region) each of two eyes of a user (Fig. 6A; [0014]; [0030]); positioning said thermal pack (13) to said engaged position supported upon said first side of said vibration ring (11); activating said vibration component (12) engaged to said vibration ring (11), to thereby communicate vibration to said thermal pack (13) supported by said first side of said vibration ring (11) and to said bulging portions (as made obvious in the rejection to claim 1, above) of said thermal pack (13), by communicating electric power to said vibration component (12; via mobile control module, 8; [0041-0042]; [0064]; [0066-0067]).

9.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dippo, as applied to claim 1 above, in further view of. Schwebel (US 6,641,264)

10.	With regard to claims 7 and 9, Dippo fails to explicitly disclose a cover, said cover having a sealing edge adapted to seal against the face of a user surrounding an eye of said user when placed in an operative position; said sealing edge defining a cavity of said cover; and said vibration ring positioned within said cavity with said thermal pack in said engaged position thereon.
	However, Schwebel discloses a remedy for dry eye syndrome (abstract), including a cover (sleep mask, 12), said cover (12) having a sealing edge (seal, 16) adapted to seal against the face of a user with said sealing edge (16) surrounding both eyes and defining a cavity of said cover during placement in said operative position (col. 4, lines 7-16); and a moisture reservoir (14) positioned within said cavity (Figs. 1, 2; col. 4, lines 1-6; col. 5, lines 44-66).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Dippo to further include a cover, similar to that disclosed by Schewebel, in order to provide an enclosed chamber sealed around the eyes to provide a high humidity environment in the vicinity of the eyes, as suggested by Schwebel in column 3, lines 24-27, and to help soften blockage of and restore flow from the meibomian glands.

Allowable Subject Matter
11.	Claims 2, 4, 5, 6, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It is noted that a Terminal Disclaimer over U.S. Patent No. 10,369,056 is additionally required in order to overcome the non-statutory double patenting rejection presented herein.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record fails to reasonably disclose or suggest, alone or in combination, that the apparatus additionally comprises: a recess depending into said first side of said of said body of said vibration ring; said recess defining an increased contact area for contact of a portion of said thermal pack positioned therein; and said increased contact area of said portion of said thermal pack within said recess, stabilizing said thermal pack while in said engaged position and preventing sliding upon said first side of said body.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davison et al. (US PGPUB 2006/0157064) discloses an apparatus, system and method for treating dry eye conditions and promoting healthy eyes.  
Bidawi et al. (US PGPUB 2016/0106576) discloses a controller for dry eye treatment systems.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J MENSH/Primary Examiner, Art Unit 3781